The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gretchen DeVries on July 20, 2022.

Regarding Claim 1, the claim is modified as follows:
1. (Currently Amended) A cleaning pad for an autonomous cleaning robot, wherein the autonomous cleaning robot is for cleaning debris from a floor surface, the cleaning pad comprising: 
a mounting surface disposed on a top side of the cleaning pad, the mounting surface configured to provide a mechanical connection to an autonomous cleaning robot; 
a first outer layer disposed on a bottom side of the cleaning pad, the first outer layer having a first coefficient of friction between a material of the first outer layer and a material of the debris; and 
a second outer layer disposed on the bottom side of the cleaning pad, the second outer layer having a second coefficient of friction between a material of the second outer layer and the material of the debris, wherein the second coefficient of friction is less than the first coefficient of friction, and wherein the second outer layer is positioned forward of the first outer layer in a configuration wherein the cleaning pad is attached to the autonomous cleaning robot, and 
wherein the second coefficient of friction is less than a third coefficient of friction between the material of the debris and a material of the floor surface, and
wherein the cleaning pad is configured to mitigate the accumulation of debris underneath one or more sensors of the autonomous cleaning robot at or near a leading edge of the cleaning pad, and wherein during operation of the autonomous cleaning robot, the second outer layer slips over the debris that has the third coefficient of friction with the floor surface and the first outer layer collects the debris that has the third coefficient of friction with the floor surface.

Regarding Claim 22, the claim is modified as follows:
22. (Currently Amended) An autonomous cleaning robot for cleaning debris from a floor surface, comprising: 
a robot body comprising a forward portion and a rear portion; 
a drive system to maneuver the robot body across [[a]] the floor surface; 
a cleaning assembly affixed to the forward portion of the robot body, the cleaning assembly comprising a pad holder; and 
Page: 6of13a cleaning pad affixed to the pad holder of the cleaning assembly by a mounting surface of the cleaning pad, the mounting surface of the cleaning pad disposed on a top side of the cleaning pad, in which the cleaning pad comprises: 
a first outer layer disposed on a bottom side of the cleaning pad, the first outer layer having a first coefficient of friction between a material of the first outer layer and a material of the debris; and 
a second outer layer disposed on the bottom side of the cleaning pad, the second outer layer having a second coefficient of friction between a material of the second outer layer and the material of the debris, wherein the second coefficient of friction is less than the first coefficient of friction, and wherein the second outer layer is positioned forward of the first outer layer in a configuration wherein the cleaning pad is affixed to the pad holder of the cleaning assembly, and 
wherein the second coefficient of friction is less than a third coefficient of friction between the material of the debris and a material of the floor surface, and
wherein the cleaning pad is configured to mitigate the accumulation of debris underneath one or more sensors of the autonomous cleaning robot at or near a leading edge of the cleaning pad, and wherein during operation of the autonomous cleaning robot, the second outer layer slips over the debris that has the third coefficient of friction with the floor surface and the first outer layer collects the debris that has the third coefficient of friction with the floor surface.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received May 11, 2022 amending Claims 1, 11, and 22.  New Claims 31-33 were added.  Claims 1 and 22 were modified by Examiner’s Amendment to place Claims 1-33 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-33, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, specifically at the least, “wherein the cleaning pad is configured to mitigate the accumulation of debris underneath one or more sensors of the autonomous cleaning robot at or near a leading edge of the cleaning pad, and wherein during operation of the autonomous cleaning robot, the second outer layer slips over the debris that has the third coefficient of friction with the floor surface and the first outer layer collects the debris that has the third coefficient of friction with the floor surface”.  Therefore, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723